IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RONNIE MATTHEW SHARP,                   : No. 46 WM 2014
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
DEPARTMENT OF CORRECTIONS               :
RECORDS, SCI LAUREL HIGHLANDS           :
AND PENNSYLVANIA BOARD OF               :
PROBATION AND PAROLE,                   :
                                        :
                   Respondents          :


                                     ORDER



PER CURIAM

      AND NOW, this 11th day of August, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.